950 A.2d 266 (2008)
RANGE RESOURCES-APPALACHIA, L.L.C. (formerly Great Lakes Energy Partners), Penneco Oil Company, CB Energy, Inc., and Independent Oil and Gas Association of Pennsylvania, Respondents
v.
SALEM TOWNSHIP, Commonwealth of Pennsylvania, Petitioner.
No. 394 WAL 2007
Supreme Court of Pennsylvania.
May 27, 2008.

ORDER
PER CURIAM.
AND NOW, this 27th day of May, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. If Salem Township may regulate aspects of oil and gas well surface activities that are not "features of oil and gas well operations" under the Oil and Gas Act (such as slope and grading of wells or other activities that do not flow directly from the operation of the well), whether the Commonwealth Court erred in concluding that provisions of the Township ordinance regulating the location, slope and grading of access roads, the location, depth and grading of gas transmission lines, the location of water cleaning ponds, the entry of excess maintenance agreements for the protection of public roads and other surface disturbance activities and provisions of the ordinance were "features of oil and gas well operations" preempted from local regulation by the Oil and Gas Act[?]
b. Whether the Commonwealth Court erred in failing to find that, in order to be preempted from regulation by the Oil and Gas Act as a "feature" of oil and gas well operations, the surface activity subject to regulation must relate to the technical operations of the oil and gas industry, flow directly from the operation of the well and be unique to the oil and gas industry[?]
The Department of Environmental Protection is invited to file an amicus brief addressing its view of whether the Act and the Department's associated administrative regulations preempt the regulations at issue here.